DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/4/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application: 16/463421 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Kanatzidis (US Pat.: 6312617), which discloses a method of making:

    PNG
    media_image1.png
    32
    406
    media_image1.png
    Greyscale
(abstract).
In the Kanatzidis reference, A stands for an alkali, M can include Pb or tin and M’ can include bismuth (col. 2, lines 39-47).  As to the process of making the product, Kanatzidis explains that the ingredients are mixed (col. 3, lines 60-63) and then heated to 800 degrees C (col. 3, lines 64-66).  Following this, the product is then crushed to a powder (col. 3, line 68) and then reheated to 800 degrees C (col. 3, lines 2-5).  This second heating step can be considered a sintering step.  
As to the valence feature, Kanatzidis explains that the compound can be made into an n-type conductor where one atom is replaced by another atom having more valence electrons and the extra electrons not needed for bonding are free to move throughout the crystal (col. 7, lines 16-22).
As to the alkali feature, Kanatzidis explains that the alkali metal can be lithium, sodium, potassium (col. 3, lines 20-23).
Next, Kanatzidi shows a face-centered cubic crystal lattice structure (see Figure) because it shows atoms both at the corners of the unit cell, but also atoms in the center.
Finally, with respect to the vacant site feature and M filling some of those, Kanatzidis explains that the compound can be made into an n-type conductor where one atom is replaced by another atom having more valence electrons and the extra electrons not needed for bonding are free to move throughout the crystal (col. 7, lines 16-22).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
February 28, 2022